DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Claims 16, 17 and 86-105 are pending. 
3.	Claims 86-96 remain withdrawn from consideration. 
4.	Claims 16, 17, and 97-105 are examined herein. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 16-18 in the reply filed on March 30, 2018 is acknowledged.  Claims 86-96 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 30, 2018. 
	In the instant amendments, Applicant added new claims 104-105.  Given that the claims would have been included in the elected Group, they are examined herein. 
Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 16, 17, and 97-103 remain and claims 104-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejection has been modified in view of Applicant’s amendments to the claims.  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
	In claim 16, the term “IMISUN-1” renders the claim indefinite.  The specification indicates that the term is a common name of an herbicide tolerant sunflower plant, and references a non-patent publication as a source of said name (see page 11 and Example 4).  The specification, however, does not set forth any deposit information for said plants.  It is also unclear whether the term refers to a uniform and stable variety.  As one of ordinary skill in the art would recognize, common names of plants, including varieties, are arbitrary designations that can and do change over time.  As such, it is unclear what is encompassed by the term.  Since claims 17 and 97-105 depend from claim 16 and do not recite additional limitations overcoming its indefiniteness, their metes and bounds are unclear as well. 
	Claim 101 is indefinite for the following additional reason.  The term “phytotoxicity index” is not defined in the specificaiton and one of ordinary skill in the art would not be 
	Further, in claim 104, the phrase “applying an imidazolinones herbicide comprising another herbicide” is unclear.  Claim 12, from which claim 104 depends, in step (b), to which step the above phrase refers, does not recite specific imidazolinones nor a composition of herbicides.  It is unclear how “an imidazolinone herbicide” can at the same time comprise another herbicide, and what is meant by said limitation.  Similarly, in claim 105, it is unclear how an imidazolinone herbicide itself (and not a composition) comprise an additive.  The metes and bounds are unclear.  
Response to Arguments. 
	Applicant cites portions of the Application that mention the term “IMISUN-1 sunflower” and argues that “One of ordinary skill in the art would understand the term “IMISUN-1 plant” based on at least the above-referenced disclosures in the original Specification including the description of such plants in Al-Khatib el al. and Kolkman el al. referenced in the Specification.  Applicant additionally submits herewith in an Information Disclosure Statement two papers by Al-Khatib et al. further demonstrating that the term “IMISUN-1 plant” would have been known and understood to those of ordinary skill in the art at the time of the invention” (page 10 of the Remarks). 
	This is not found to be persuasive.  The cited portions of the specification provide no deposit information for said sunflower plants.  Neither do the Al-Khatib and the 
	With regard to the term “phytotoxicity index,” Applicant cites Examples 5, 7 and 8 and argues that the test for determining cytotoxicity was well known in the art (pages 11-12).  
	This is not found to be persuasive.  None of the Example 5, 7 or 8 provide a definition or otherwise clarify the term.  Example 7, for instance, under the subheading “Phytotoxicity Index” merely states as follows: “Both mutants differed between them significantly for the phytotoxicity index from 2x to 6x (Table 7)”  However, neither the above examples nor other portions of the specificaiton define the term or provide a clear explanation as to how the values for said index (for example, in Figure 10) were arrived at.  The term thus remains unclear. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

10.	Claims 101-103 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on March 1, 2021 have been fully considered but they are not persuasive.
Claims 101-103 are drawn to method of claim 16, wherein the plant possesses a phenotype, as recited.  The claims merely recite a phenotype of tolerance and do not introduce any structural limitations to the plant of claim 16, beyond the mutant AHASL recited in in claim 16; nor otherwise limit the active steps of the method. For this reason, claims 101-103 fail to properly further limit the subject matter of the claim upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues that claim 101 is “unquestionably in proper dependent form,” as are claims 102 and 103 (page 11).
This is not found to be persuasive.  The recitation of a phenotype does not further limit the structure of the product, the sunflower plant, recited in claim 16.  If said recitation does so limit the structure, there is no indication of that in the record.  This is sufficient for a prima facie finding of failure to further properly limit the independent claim.  
arguendo, that the phenotype recited in claim 16 is, in fact, a structural limitation (which it is not), then claims 101-103 would not be properly liming because they would be deemed failing to include all of the limitations of the base claim.  See MPEP 608.01(n).  The rejection is maintained. 
Claim Interpretation
11.	The following is noted with regard to claim interpretation  Claim 16 requires that the progeny plants comprise SEQ ID NO: 2, but does not limit the progeny by a filial generation.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.  
Applicant describes sunflower plants of lines GM40 and GM1606 as comprising the A122T (A107T in sunflower numbering) substitution in the AHASL and being resistant to imidazolinone AHAS inhibitors as a result (Examples 3 and 7-8; Table 5). That is the only herbicide resistance characteristic of the GM40 and GM1606 described in the specification.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.
any effective amount of any imidazolinone herbicide, so long as that amount is sufficient to control weeds. 
	In claim 104, the phrase “applying an imidazolinone herbicide comprising another herbicide” is read to mean applying at least two herbicides, one of which is any imidazolinone and the second one is any herbicide.  In claim 105, the phrase “applying am imidazolinone herbicide comprising a detergent additive” is interpreted to encompass applying an imidazolinone herbicide and a detergent adjuvant. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 16, 17, 97, and 101-103 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December .
The claims are directed to a method for controlling weeds in a field of a sunflower plant, comprising growing a sunflower plant that is a progeny of line GM40 or GM1660, comprising herbicide tolerance characteristics of said lines and comprising an AHASL gene that encodes the AHASL1 protein with the amino acid sequence of SEQ ID NO: 2. 
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution, and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining plants with imidazolinone resistance using EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower plants from weeds (pg. 7, paragraph 68).  Jander et al teach specific application dosages of imazethapyr (Example 1). 
Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360

Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious the genus of nucleic acid sequences encoding it. 
Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the sequence of Kolkman et al.  The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny of said plants.  Given the teachings of Jander et al and Kolkman et al, one would have reasonably expected that the resultant plants would be resistant to imidazolinone herbicides, including imazamox or imazapyr.  The tolerance to specific application rates would have naturally flowed from the structure of said plants, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr or imazethapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, and including wherein the weeds are killed or their growth is inhibited, as suggested by Jander and as a matter of routine industry practice. 
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the instant invention. 

14.	Claims 98-100 remain and claims 104-105 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claims 16 and 97, and further in view of Alister et al (Crop Protection (2005) 14:375-379, published April 2005).  

	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach the monocot and dicot weeds recited in the instant claims 99 and 100 or applying an imidazolinone herbicide to a tolerant sunflower and said weeds.  The references do not expressly teach applying an imidazolinone and another herbicide or using a detergent. 
	Alister et al teach that imidazolinones, including imazapyr, imazapic, imazapyr, and imazethapyr, effectively control a number of dicot weeds, including Setaria sp., Amaranthus sp., Echinochloa sp., among others (Abstract; Table 3).  Alister et al teach that imidazolinones are known for their herbicidal effect at low doses and are effective at controlling a wide spectrum of weeds (pg. 375, both col.).  Alister et al teach effective application doses of 19-95-39.9 g ai/ha for imazapyr and 59.85-119.7 g ai/ha for imazapic (Table 3). 
	Alister et al teach applying three imidazolinones herbicides, imazapyr, imazapic and imazethapyr, to imidazolinone resistant maize plants, and teach using a hydrocarbon petroleum adjuvant (“Dash”) in the herbicide mixture (page 376, right col).  One of ordinary skill in the art would readily recognize that said adjuvant is a surfactant (detergent).  
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an appropriate 
	It would have been further obvious to apply more than one imidazolinone herbicide and to use any appropriate surfactant adjuvant, such as the hydrocarbon petroleum one taught by Alister et al.
One would have been motivated to do so, given the teachings of Alister et al, and the art-recognized property of imidazolinone herbicides to control a variety of monocot and dicot weed species.  One would have been motivated to use more than one herbicide and a surfactant in order to improve the efficiency of weed control, as a matter of standard industry practice and in view of the teachings of Alister et al and Jander et al. 
Response to Arguments 
Applicant argues that the invention was not considered as a whole and that the plants of the instant invention, comprising the A107T substitution have higher tolerance to imidazolinones that plants comprising the A105V substitution, and that said effects were surprising and unexpected (pages 17-19).  Applicant submits the Declaration of Dr. Luke (Scots) Llewellyn Mankin in support, and cites paragraphs 9-14 of the Declaration.  In the Declaration, Dr. Mankin argues that “It is well known that, in order for an HT biomolecule-containing plant to exhibit a particular phenotype of whole-plant tolerance to an herbicide A.I., it must also contain a combination of morphological and enzymatic structures that are responsible for how the plant interacts with the herbicide A.I.” (paragraph 9).  Dr. Mankin asserts that additional structural factors such as co-
Applicant argues that the cited art does not teach the claimed sunflower plant and that Kolkman et at teach that substitutions A205V and P197L confer tolerance to imidazolinones and therefore, one would be motivated to select those substitutions over the claimed A122T one (pages 21-22).  Applicant argues that Jander does not teach endogenous AHAS comprising the claimed substitution, and only teaches mutating the AHAS in Arabidopsis (page 23). 
Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate previously submitted arguments, those arguments remain unpersuasive for the reasons of record.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the fact that Kmiec et al do not expressly teach a sunflower plant comprising the A107T substitution does not make the argument persuasive, because doing so would have been obvious in view of the combination of the prior art teachings cited above.  
With regard to the comparison to imidazolinone tolerance of the claimed plants, comprising the A107T substitution, to those of the plants comprising a different, A205V, substitution, it is noted that a valid showing of unexpected results requires a comparison Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  In the instant case, these showings were not made by Applicant. 
For example, it is unclear how a comparison between the claimed mutant AHASL and one comprising a different substitution amounts to a comparison with a closest prior art or otherwise helps meet the requirements of the above showing.  It is also unclear, in view of the known properties of the A107T substitution, why tolerance to the recited doses of imazapyr or imazamox, two common imidazolinones, would have been either unexpected or would be considered “a difference in kind” and not in degree.  
With regard to the motivation to select sunflower for introduction of the A107T substitution, it would have been derived from the desirability of an imidazolinone tolerant sunflower plant (see Kolkman et al), and given the express suggestion of Jander et al to introduce an AHASL1 comprising the A107T substitution into sunflower.  The fact that other substitutions such as those taught by Kolkman et al may also confer imidazolinone tolerance would not have taught away from the instant invention.  The Examiner maintains that the tolerance to said two herbicides would not be unexpected given that the A107T substitution is well-known to result in tolerance to imidazolinone herbicides, as taught by Jander et al, for example.
With regard to the Declaration of Dr. Mankin, submitted under 37 C.F.R. 1.112 on March 1, 2021, it was fully considered but it is no sufficient to overcome the rejection.  First, to the extent that the statements in the declaration are directed to properties of enzymes other than AHAS, and substitutions other than the A107T one, they are not 
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  The substitution was well-characterized in the art at the time of filing.  Jander et al successfully used the EMS mutagenesis/herbicide pressure method to introduce said substitution intro the Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
15.	No claims are allowed.
16.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status 

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662